DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 13, and 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by White EP 0417506 A1.
With respect to claims 1-4, 7, 13, and 19, the White EP 0417506 A1 reference discloses in Figure 9, an alternative arrangement of dual compartments is shown which excludes the need for neutral zones as set forth in Figure 8. When the polarity of electrode 69 is negative and the polarity of electrode 71 is positive, the compartments including spacer 58 function as ion depletion compartments and the compartments includ-ing spacer 60 function as ion concentration compartments. When the polarity of electrode 69 is positive and the polarity of electrode 71 is negative, the compartments including spacer 58 become ion concentration compartments and the compartments including spacer 60 become ion depletion compartments. Neutral zones of the type shown in Figure 8 can be interposed, if desired, between dual compartments where in each dual compartment concludes an odd number, e.g., 3, 5, 7, 9 etc. of ion permeable membranes with anion permeable membranes alternating in position with cation permeable membranes. The CDI unit employed was that shown in Fig. 3 wherein both the dilution and concentration compartments were filled with mixed ion exchange resin; 60% anion exchange resin and 40% cat ion exchange resin. The concentration compartment which is free of or filled with ion exchange resin beads (capable of either).

Claim(s) 1-4, 6-7, and 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by JP H07328395 Koyama.
With respect to claims 1-4, 6-7, and 19, the JP H07328395 Koyama reference discloses in the English translation an electrode deionization stack (Par [0012] having a multiplicity of fluid flow chambers (Fig. 1-Fig. 4). The standard features of an electrodialysis stack are all disclosed, namely flow chambers separated by alternating anion exchange (Fig. 1, label 13) and cation exchange membranes (Fig. 1, label 12) (abstract) with an electrode pair positioned at each end of the stack (Par [O012) and a voltage applying means (Fig. 1, labels 141 and 112).
 JP H07328395 also discloses additional electrodes to which a voltage can be independently applied (abstract): 
 Machine translation, Par [0078] " Also applied voltage control means for applying a voltage to each Independent of the plurality of electrode pairs ones, can be performed independent voltage application for each pair of electrodes, other configurations are limited particularly is not." Machine translation of Koyama, Par [0024]: " According to the above configuration of the present invention, applied to be applied and a plurality of electrode pairs which are formed separately at a distance from each other in a water flow direction of the water, the voltage to the plurality of electrode pairs each independently by the voltage control means, the layer electrical conductivity different from the filled ion exchanger, itis possible to apply a necessary and sufficient voltage to each".
 Thus, Koyama discloses essentially the same concept in relation to the additional electrodes. Di further discloses the use of an anion exchange material in the desalting (dilute} compartment (Par [0073], 196191, abstract). in 24, each of the chambers associated with an electrode pair is filed with a different ion exchange resin having specific ion transport capabilities, namely, each resin is specific for a different ion. D1 gives as examples of ion exchange resin Amberlite JRA-402B (strongly basic anion exchange resin) in the upper region associated with the first electrode (upper region, Fig. 4 associated with the first set of electrodes 51) and Amberlite IRA-120B (strongly acidic cation exchange resin) in the lower region associated with the second set of electrodes 52 (Par {O039]-[0040}}. These are the same resin materials used in the present application (Par 0046). 

Claim(s) 1-5, 7, 13, and 15-18, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Vladimir WO 2005/012808 A1.
With respect to claims 1-5, 7, 13, and 15-18, the Vladimir WO 2005/012808 A1 reference discloses in the description and claims and figures, electro deionization devices, wherein the membranes possess ionic selectivity, and the device includes electrodes for inducing transport of species across the membranes by ionic conduction. In general, electrodialysis (ED) and so-called electro deionization (EDI) devices operate by providing a structure that arranges flow channels such that a flow of a feed fluid that is to be treated is channeled between two ion exchange membranes of opposite exchange type, while an electrical potential is applied across the membranes transverse to the flow to maintain an ionic current that demineralizes the feed fluid, moving ionizable species from the feed fluid in one channel, through the membranes, and into adjacent channels, thereby producing a demineralized product flow from the feed. Spacers position successive membranes apart to define the fluid treatment channels or "dilute" flow spaces. 
A subclass of electrodialysis (ED) devices, often referred to as electro deionization (EDI) devices, further include a packing of ion exchange material, typically beads or felt, as a flow-permeable packing within the flow treatment channels and, in certain constructions, within the adjacent mineral-receiving channels. The presence of exchange material in the treatment channels or cells enhances the active fluid interaction area and the capture of ions from the feed, and provides a stationary transfer medium of good electrical and ionic conductivity for transporting the captured ions to and across the surrounding membranes. 
The reference discloses wire forms the outer electrode are known to be used.  Two electrodes 14, 16, one or both of these electrodes may be a continuous sheet, may be perforated, may be a mesh or screen-like sheet, or may be formed of interconnected discrete electrically conductive elements which generally span a contour surrounding the center or the periphery, respectively. The electrode, whether screen-like, perforated, or continuous has its conductive surface sufficiently extensive to provide what is substantially an equipotential surface around the inside axis (respectively, outside periphery) of the membrane roll. 
Another important aspect of construction that may be employed in dilute cells of an EDI device of the present invention is to employ a screen mesh within the sparsely- filled dilute cell wherein the screen both segregates the different types of exchange beads, and deflects flow to assure adequate contact between the dilute flow and both types of beads. One construction, which the inventors refer to as s-layering, is illustrated in Figure 8.
A rolled spiral construction similar to the spiral ED or EDI units has also long been used in fabricating cross-flow reverse osmosis (RO), microfiltration (MF) and other types of filtration/separation modules for use with feed streams of alimentary fluids or fermentation product streams, so the spiral architecture is well accepted in that industry for its flow dynamic characteristics, plumbing requirements, ability to handle elevated pressure and other desirable properties. 
Claim(s) 1, 6, 8-9, 14, and 20, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Shu Development of a Resin Wafer Electro deionization Process for Impaired Water Desalination with High Energy Efficiency and Productivity (Shu-Yuan Pan).
With respect to Claims 1, 6, 8-9, 14, and 20, the Shu references Figure 1. Experimental setup of the resin wafer electro deionization process (RW-EDI) for impaired water desalination: (1) concentrate compartment, (2) anion-exchange membrane, (3) dilute compartment, (4) cation-exchange membrane, (5) resin wafer material, (6) bipolar membrane, and (7) electrode rinse. The figure discloses the anode and cathode on the outer regions. 
As shown in Figure 1, each cell pair contained a diluate compartment (ions depleted) and a concentrate compartment (ions accumulated), separated by cation, anion, and bipolar membranes. The diluate compartment contains a porous ion-exchange resin wafer, with a 195 cm2 cross-section surface area. This combination was repeated for the multicell pair configuration. Bipolar membranes were used at both ends of the stack to isolate the electrode rinse solution (2.5% Na2SO4) from the process fluid. The membranes were arranged to facilitate unidirectional ion flow under an applied electric field. Ions can move out only from the diluate compartments into concentrate compartments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama/ Vladimir further in view of Birkeland ES 2680019.
With respect to claims 8-12 and 20, the Koyama/ Vladimir reference differs in that it does not disclose the use of resin wafers.
However, Birkeland ES 2680019 T3 discloses electro deionization (EDI), also called electrochemical deionization, is a process that eliminates ionizable species of liquids using an ionically active medium and an electrical potential to influence ionic transport. EDI devices combine the use of ion exchange resins, ion exchange membranes and electrodes without the need for chemical regeneration. The EDI cell combines the advantages of ion exchange and electrodialysis while minimizing the problems associated with each of these separate technologies. The EDI cell uses the ion exchange resin to provide a high ionic conductivity to the normally high resistance found in the diluted compartments of an electrodialysis cell. EDI can be used advantageously in the preparation of compositions comprising contrast agents for desalination thereof using an EDI device based on wafer resin. Such EDI devices provide an improved electrical flow over other EDI systems and have a lower tendency to leak the product to be purified(abstract, see also page 7 last paragraph).
 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the clamed invention to use the Wafer described in the Birkeland references in the Koyama/ Vladimir reference, since it would yield the benefit of achieve lower tendency to leak the product to be purified while providing provide an improved electrical flow. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774